Case 3:19-cv-01679-N-BH Document 58 Filed 07/30/21                  Page 1 of 1 PageID 1264



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

COREY STEELE,                                 §
                                              §
               Plaintiff,                     §
v.                                            §
                                              §              No. 3:19-CV-1679-N-BH
UNICON GROUP, et al.,                         §
                                              §
               Defendants.                    §

                 ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings

and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. By separate judgment, the plaintiff’s remaining claims against the

unserved defendants will be DISMISSED without prejudice sua sponte for failure to comply

with Fed. R. Civ. P. 4(m).

       SIGNED this 30th day of July, 2021.




                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
